PER CURIAM.
Earl Vonney Wade appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wade v. Angelone, No. CA-01-174-2 (E.D. Va. Feb. 26, 2002; filed Sept. 27, 2002 & entered Sept. 30, 2002; Apr. 8, 2003). We deny Wade’s motions for injunctive relief and appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.